IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                     NO. AP-76,674

                           EX PARTE PEDRO SOLIS SOSA

  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
        FILED IN CAUSE NO. 7729 IN THE 81ST DISTRICT COURT
                       ATASCOSA COUNTY

       Per curiam.
                                        ORDER

       In November 1984, a jury found applicant guilty of the offense of capital murder.

The jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Sosa v. State, 769 S.W.2d 909 (Tex. Crim. App. 1989). On November

2, 2011, this Court filed and set the mental retardation claim raised in applicant’s second

subsequent habeas application and, on April 25, 2012, the Court remanded the issue to the

trial court to consider the factors we established in Ex parte Briseno, 135 S.W.3d 1

(2004).

       It has now been more than two years since the application was remanded to the
                                                                                       Sosa -2-

trial court. Therefore, the trial court is ordered to finish resolving the issue in the case

and enter findings of fact and conclusions of law within 60 days of the date of this order.

The district clerk shall immediately thereafter forward to this Court the complete record

of the case. No extensions of time shall be entertained without a showing of good cause.

       IT IS SO ORDERED THIS THE 18TH DAY OF JUNE, 2014.

Do Not Publish